                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


COURTNEY LEWIS, #1817692                           §
                                                   §
VS.                                                §                 CIVIL ACTION NO. 4:19cv892
                                                   §
DIRECTOR, TDCJ-CID                                 §

                                     ORDER OF DISMISSAL

       The above-entitled and numbered civil action was referred to United States Magistrate Judge
     .
Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge, which contains

proposed findings of fact and recommendations for the disposition of such actions, has been presented

for consideration, and no objections having been timely filed, the Court concludes that the findings and

conclusions of the Magistrate Judge are correct, and adopts same as the findings and conclusions of

the Court.

        It is therefore ORDERED that the petition for writ of habeas corpus is DISMISSED without

prejudice as successive. All motions not previously ruled on are DENIED.

             So ORDERED and SIGNED this 31st day of January, 2020.




                                                              ____________________________________
                                                              SEAN D. JORDAN
                                                              UNITED STATES DISTRICT JUDGE
